DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed provisional application, Application No. 62/331,576, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The disclosure in ‘576 makes no mention of reactants provided in off-stoichiometric quantities as set forth in the instant claim 13. 

Accordingly claims 13, 17-20, 22, and 24-25 are not entitled to the benefit of the prior application. 

Election/Restrictions
Applicant’s election of claims 13, 17-20, 22, and 24-25 in the reply filed on 04/21/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-4,6-9,11 and 26-27 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/21/21.
It is noted that when a restriction requirement has been set forth between product claims and process claims, and applicant elects claims directed to the product, and all product claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product claims will be considered for rejoinder; however, this potential for rejoinder does not apply when applicant elects claims directed to the process. 

Claim Interpretation
In claim 24, the”α-transus temperature of the mixture” will be interpreted as “at least between 1,125 ºC (atomic percentage aluminum 40%) and 1,375 ºC (atomic percentage 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 17-20, 22, and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the term “off-stoichiometric” renders the claim indefinite as it is unclear how the term is intended to limit the scope of the reactant quantities in the mixture. Particularly, quantities outside of stoichiometric values for reactants are relative to a predetermined chemical formula; however no such formula is set forth in the instant claims, such that any reactant values can be seen as “off-stoichiometric” relative to another formula. For examination purposes, the term is not seen to limit the Al and TiO2 quantities of the instant claim. 
Additionally in claim 13, the term “reactant aluminum” renders the claim indefinite as it is unclear if the Al is intended to be limited to any particular form for the purpose of the reaction, or, alternatively, if the claim language is intended to read “providing a mixture of reactants of 2. 
The term "substantially" in claim 20 is a relative term which renders the claim indefinite.  The term "substantially all of the aluminum" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In the instant specification [0039], Applicant provides “other terms of degree such as "substantially" and "approximately" as used herein mean a reasonable amount of deviation of the modified term such that the end result is not significantly changed;” however, this is not seen to be clarifying is it unclear what would be considered a reasonable amount of deviation. For examination purposes, any heating temperature in excess of the melting temperature of aluminum (>660ºC) [00110] will be treated as meeting the heating step of claim 20. 
Claims 17-20, 22, and 24-25 are rejected by virtue of their dependency on claim 13. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 13, 19-20, 22, and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (NPL "Mechanical Properties and Microstructure of Al2O3/TiAl..." hereinafter referred to as "Zhang").
Regarding claims 13, 19-20, 22, and 24-25, Zhang teaches a method for fabricating in situ Al2O3/TiAl composites including a γTiAl/α2-Ti3Al matrix and dispersive Al2O3 reinforcing phases (Pg. 73 – Abstract, Pg. 74 – Experimental Procedure), and the Al content in the TiAl matrix is 41.62 at% (Pg. 77, Fig. 3 – Spectrum 2), the method including steps of: 
providing a mixture of Al, TiO2, and Cr, heating the mixture to 900ºC for 1 hour, followed by heating to 1250ºC and holding for 2 hours, where a thermit reaction of TiO2 and Al takes place during heating, and subsequently cooling the product to room temperature (Pg. 74 – experimental procedure, Pg. 76). It is noted that the intermediate temperature in Zhang of 900ºC exceeds the melting temperature of Al, and the final heating temperature in Zhang of 1250ºC exceeds at least an α-transus temperature for 41.62 at% of ~1176.6ºC. 

Claims 13, 20, 22, and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D. Horvitz et al. (NPL "In situ processing of dense Al2O3–Ti aluminide..." hereinafter referred to as "Horvitz").
Regarding claims 13, 20, 22, and 24-25,  Horvitz teaches a method of fabricating in situ alumina-TiAl/Ti3Al interpenetrating phase composites (Pg. 947 – Abstract), including 42-48 at% Al in the aluminide with two phases of γTiAl + α2-Ti3Al (Pg. 952 – Left column), the method including steps of: 
	preparing compacts from a powder blend of Al and TiO2, preheating the compacts to 950ºC, and initiating a thermal explosion reaching 1900-2000ºC (Pg. 948 – Experimental .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over D. Horvitz et al. (NPL "In situ processing of dense Al2O3–Ti aluminide..." hereinafter referred to as "Horvitz") as applied to claim 13 above. 
Regarding claims 17-18, Horvitz is silent on the formula in the instant claims; however, Horvitz teaches using 7 moles Al to 3 moles TiO2 to yield 2 moles Al2O3 and 3 moles total TiAl 2, 1.8-2.76 TiAl and 0.12-0.6 Ti3Al (2.4-2.88 total TiAl phases), and 2.08-2.4 Al2O3. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). As the molar equivalents in Horvitz are so close to the claimed ranges, one of ordinary skill would have expected substantially similar properties to result in the produced TiAl-Al2O3 composite. See MPEP 2144.05(I). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shen et al. (NPL “Properties and electronic structures of titanium aluminides–alumina composites…”) teaches a similar method of in-situ self-propagating high-temperature synthesis for forming TiAl-Al2O3 composites
US 2013/0180758 teaches a method of manufacturing a wire with in situ formed alumina particles in a combustion synthesized TiAl matrix 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941.  The examiner can normally be reached on Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN MAZZOLA/Examiner, Art Unit 1737                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736